                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


    United States of America,
                                                                    Civil Action No.
                         Plaintiff,                                3: 16-cr-403 (PGS)

    v.                                                             MEMORANDUM
                                                                    AND ORDER
    Robert Britt,

                         Defendant.




SHERIDAN, U.S.D.J.

         This matter comes before the Court on two motions filed by Defendant Robert Britt: (1) a

motion for disclosure of grand jury transcripts, ballot or record for inspection, indictment and

criminal complaint and (2) a motion to compel. The two motions seek essentially the same relief

—   grand jury material and other discovery. Defendant has already pled guilty, been sentenced, and

been convicted. Further, he currently has a motion filed under 28 U.S.C.
                                                                             § 2255 pending in this
Court. For the reasons stated herein, Defendant’s motions are denied.

                                                FACTS

         On March 26, 2014, Defendant was charged with conspiracy to distribute one kilogram or

more of heroin in violation of 21 U.S.C.   § 846. (Complaint, ECF No. 1). At the time the complaint
was filed, Defendant was incarcerated in state prison. On September 8, 2016, a federal grand jury

returned an indictment, charging Defendant with one count of conspiracy to distribute and possess

with intent to distribute, one hundred grams or more of heroin, contrary to 21 U.S.C.
                                                                                        § 841(a)(l)
and (b)(1)(B), in violation of 21 U.S.C.    § 846. (Indictment, ECF No. 288). On July 10, 2017,
Defendant pled guilty to the one count of the indictment, entering into a plea agreement. (ECF No.

306). On November 14, 2018, Defendant filed a motion under 28 U.S.C.        § 2255 to vacate, correct,
or set aside his sentence, which is currently pending, claiming that his counsel was constitutionally

ineffective. (See Britt v. United States, 18-16357).

                                            LEGAL ANALYSIS

        The decision to grant or deny a motion for grand jury materials is a matter within the

discretion of the trial court. United States v. McDowell, 888 F.3d 285, 289 (3d Cir. 1989). “As a

matter of public policy, grand jury proceedings generally must remain secret exëept where there

is a compelling necessity.” Id. “To support a motion for a judicially ordered disclosure of grand

jury testimony, a party must show a particularized need for that information which outweighs the

public interest in secrecy.” Id.

        Defendant’s motion fails for several reasons:

            •   He has failed to provide the Court with any compelling reason to disclose grand

                jury material.

            •   The indictment and other matters sought are matters of public record, are on the

                docket, and   —   accepting the Government’s proffer at oral argument   —   have been

                provided to Defendant,

            •   The public interest in secrecy outweighs any need Defendant might have for the

                grand jury material.

            •   Discovery motions are not properly made after a case has been closed. See United

                States v. Banks, 670 Fed. App’x 749, 750 (3d Cir. 2016).

           •    Any discovery is properly sought in Defendant’s habeas case, which is currently

                pending.
                                              ORDER

          This matter comes before the Court on two motions filed by Defendant, which seek

essentially the same relief: (1) a motion for disclosure of grand jury transcripts, ballot or record

for inspection, indictment, and criminal complaint, (ECF No. 326), and (2) a motion to compel,

(ECF No. 328). The Court has considered the written submissions of the parties and held oral

argument on the matter on August 13. 2019. Accordingly, for the reasons stated on the record on

August 13, 2019 and for good cause shown;

          IT IS on this   day of Mgtlt, 2019;

          ORDERED that Defendant’s motion for disclosure (ECF No. 326) is denied; and it is

further

          ORDERED that Defendant’s motion to compel (ECF No. 328) is denied.




                                                         &hLL
                                                     PETER G. SHERIDAN, U.S.D.J.
